EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 31, 2003, by
and among Orchid BioSciences, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), and the undersigned (together with their
affiliates, the “Initial Investors”).

WHEREAS:

A.     In connection with the Securities Purchase Agreement, dated as of March
31, 2003, by and among the Company and the Initial Investors (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Initial Investors (i)
shares of its Series A Convertible Preferred Stock (the “Preferred Stock”) that
are convertible into shares of the Company’s common stock, par value $.001 per
share (the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in the Certificate of Designations, Rights and Preferences
with respect to such Preferred Stock (the “Certificate of Designation”) and (ii)
warrants (the “Warrants”) to acquire shares of Common Stock. The shares of
Common Stock issuable upon conversion of the Preferred Stock are referred to
herein as the “Conversion Shares” and the shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants are referred to herein as the
“Warrant Shares.”

B.     To induce the Initial Investors to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investors hereby agree as follows:

1.     DEFINITIONS.

(a)     As used in this Agreement, the following terms shall have the following
meanings:

(i)     “Investors” means the Initial Investors and any transferees or assignees
who agree to become bound by the provisions of this Agreement in accordance with
Section 9 hereof.

(ii)     “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the “SEC”).

1

--------------------------------------------------------------------------------



(iii)     “Registrable Securities” means (a) the Conversion Shares, (b) the
Warrant Shares, (c) any shares of Common Stock issued as a dividend or premium
on Preferred Stock and (d) any other shares of capital stock issued or issuable,
from time to time (with any adjustments), as a distribution on or in exchange
for or otherwise with respect to any of the foregoing, whether as default
payments or otherwise.

(iv)     “Registration Statement” means a registration statement of the Company
under the Securities Act.

(b)     Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Securities Purchase Agreement.

2.     REGISTRATION.

(a)     Mandatory Registration. The Company shall use its best efforts to
prepare promptly and file with the SEC as soon as practicable, but in no event
later than the sixtieth (60th) day following the Closing Date (the “Filing
Date”), a Registration Statement on Form S-3 (or, if Form S-3 is not then
available, on such form of Registration Statement as is then available to effect
a registration of all of the Registrable Securities, subject to the consent of
the Initial Investors) covering the resale of all of the Registrable Securities.
The Registration Statement filed hereunder, to the extent allowable under the
Securities Act and the Rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon conversion of the
Preferred Stock and exercise of the Warrants to prevent dilution resulting from
stock splits, stock dividends or similar transactions. The Registrable
Securities included in the Registration Statement shall be allocated to the
Investors as set forth in Section 11(k) hereof. The Registration Statement (and
each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and subject to the approval of,
which shall not be unreasonably withheld) the Initial Investors and its counsel
prior to its filing or other submission.

2

--------------------------------------------------------------------------------



(b)     Payments by the Company. The Company shall use its best efforts to cause
the Registration Statement required to be filed pursuant to Section 2(a) hereof
to become effective as soon as practicable, but in no event later than one
hundred twenty (120) days following the Filing Date. At the time of
effectiveness, the Company shall ensure that such Registration Statement covers
all of the Registrable Securities issuable at such time pursuant to the
Preferred Stock and the Warrants (including, if necessary, by filing an
amendment prior to the effective date of the Registration Statement to increase
the number of shares covered thereby). If (i) (A) the Registration Statement
required to be filed by the Company pursuant to Section 2(a) hereof is not filed
with the SEC prior to the Filing Date or declared effective by the SEC on or
before the ninetieth (90th) day after the Filing Date (the “Registration
Deadline”) or (B) any Registration Statement required to be filed by the Company
pursuant to Section 3(b) hereof is not declared effective by the SEC within
ninety (90) days after the applicable Registration Trigger Date (as defined in
Section 3(b) hereof), or (ii) if, after any such Registration Statement has been
declared effective by the SEC, sales of any of the Registrable Securities
required to be covered by such Registration Statement (including any Registrable
Securities required to be registered pursuant to Section 3(b) hereof) cannot be
made pursuant to such Registration Statement (by reason of a stop order or the
Company’s failure to update the Registration Statement or any other reason
outside the control of the Investors), except as otherwise provided herein
(including as provided in Section 3(g)), then the Company will make payments to
the Investors in such amounts and at such times as shall be determined pursuant
to this Section 2(b) as partial relief for the damages to the Investors by
reason of any such delay in or reduction of their ability to sell the
Registrable Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity). The Company shall pay to each Investor
in cash upon demand an amount equal to the product of (i) the aggregate Purchase
Price of the Preferred Stock and Warrants purchased at the Closing held by such
Investor on the date giving rise to the Company’s obligations hereunder
(including, without limitation, Preferred Stock that has been converted into
Conversion Shares and Warrants that have been exercised for Warrant Shares then
held by such Investor) (the “Aggregate Share Price”), multiplied by (ii) two
hundredths (.02), for each thirty (30) day period (prorated on a daily basis for
each portion thereof) (A) after the Filing Date and prior to the date the
Registration Statement is filed with the SEC pursuant to Section 2(a), (B) after
the Registration Deadline and prior to the date the Registration Statement filed
pursuant to Section 2(a) is declared effective by the SEC, (C) after the
ninetieth (90th) day following a Registration Trigger Date (as defined in
Section 3(b)) and prior to the date the Registration Statement filed pursuant to
Section 3(b) hereof is declared effective by the SEC, and (D) during which sales
of any Registrable Securities cannot be made pursuant to any such Registration
Statement after the Registration Statement has been declared effective, except
as otherwise provided herein (including as provided in Section 3(g)); provided,
however, that there shall be excluded from each such period any delays which are
solely attributable to changes (other than corrections of Company mistakes with
respect to information previously provided by the Investors) required by the
Investors in the Registration Statement with respect to information relating to
the Investors, including, without limitation, changes to the plan of
distribution. Notwithstanding the foregoing, in no event shall the Company be
required to pay amounts with respect to (x) both (A) and (B), and (y) both (C)
and (D) above for the same period of time. (For example, if the Registration
Statement is not effective by the Registration Deadline, the Company would pay
$20,000 for each thirty (30) day period thereafter with respect to each
$1,000,000 of Aggregate Share Price until the Registration Statement becomes
effective.) Such amounts shall be paid in cash. Payments of cash pursuant hereto
shall be made within five (5) days after the end of each period that gives rise
to such obligation, provided that, if any such period extends for more than
thirty (30) days, interim payments shall be made for each such thirty (30) day
period. Notwithstanding anything contained herein to the contrary, the Company
shall not be required to make any payments to an Investor pursuant to this
Section 2(b) due to events or circumstances wholly beyond its control. Such
events or circumstances shall include, but not be limited to, (i) acts of god,
(ii) acts of terrorism or any other calamity or crisis that adversely affects
the Investor’s ability to sell Registrable Securities pursuant to such
Registration Statement, (iii) if trading generally shall have been suspended or
materially limited on or by the NNM (as defined in Section 3(k)) or such other
securities exchange or electronic trading system on which the Common Stock is
then listed or traded gross negligence, or (iv) willful misfeasance on the part
of such Investor.

(c)     Eligibility for Form S-3. The Company represents and warrants that it
meets the requirements for the use of Form S-3 for registration of the resale by
the Initial Investors of the Registrable Securities and the Company shall file
all reports required to be filed by the Company with the SEC in a timely manner
so as to maintain such eligibility for the use of Form S-3.

3

--------------------------------------------------------------------------------



3.     OBLIGATIONS OF THE COMPANY.

 In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

(a)     The Company shall respond promptly to any and all comments made by the
staff of the SEC to the Registration Statement required by Section 2(a), and
shall submit to the SEC before the close of business on or before the second
business day immediately following the business day on which the Company learns
(either by telephone or in writing) that no review of such Registration
Statement will be made by the SEC or that the staff of the SEC has no further
comments on such Registration Statement, as the case may be, a request for
acceleration of the effectiveness of such Registration Statement to a time and
date as soon as practicable. The Company shall keep such Registration Statement
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) the date on which all of the Registrable Securities have been sold and (ii)
the date on which all of the Registrable Securities may be immediately sold to
the public without registration or restriction pursuant to Rule 144(k) under the
Securities Act or any successor provision (the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein and all documents incorporated by reference
therein) (i) shall comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC promulgated thereunder
and (ii) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading. The financial statements of the Company
included in the Registration Statement or incorporated by reference therein will
comply as to form in all material respects with the applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto. Such financial statements will be prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed on
summary statements and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end adjustments).

4

--------------------------------------------------------------------------------



(b)     The Company shall use its best efforts, to prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to keep the Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company covered by the Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in the Registration Statement. In the event the
number of shares available under a Registration Statement filed pursuant to this
Agreement is, for any three (3) consecutive trading days (the last of such three
(3) trading days being the “Registration Trigger Date”), insufficient to cover
one hundred percent (100%) of the Registrable Securities issued or issuable upon
conversion (without giving effect to any limitations on conversion contained in
Article IV.D of the Certificate of Designation) of the Preferred Stock and
exercise of the Warrants (without giving effect to any limitations on exercise
contained in Section 7(g) of the Warrants), the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover one hundred percent
(100%) of the Registrable Securities issued or issuable (without giving effect
to any limitations on conversion or exercise contained in the Certificate of
Designation or the Warrants) as of the Registration Trigger Date, in each case,
as soon as practicable, but in any event within fifteen (15) days after the
Registration Trigger Date (based on the market price then in effect of the
Common Stock and other relevant factors on which the Company reasonably elects
to rely). The Company shall use its best efforts to cause such amendment(s)
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof. In the event the Company fails to obtain the
effectiveness of any such Registration Statement within ninety (90) days after a
Registration Trigger Date, each Investor shall thereafter have the option,
exercisable in whole or in part at any time and from time to time by delivery of
a written notice to the Company (a “Mandatory Redemption Notice”), to require
the Company to purchase for cash, at an amount per share equal to the Redemption
Amount (as defined in Article VIII.B of the Certificate of Designation), a
portion of the Investor’s Preferred Stock such that the total number of
Registrable Securities included on the Registration Statements for resale by
such Investor exceeds 100% of the Registrable Securities issued or issuable upon
conversion (without giving effect to any limitations on conversion contained in
Article IV.D of the Certificate of Designation) of such Investor’s Preferred
Stock and exercise of such Investor’s Warrants. If the Corporation fails to
redeem any of such shares within five (5) business days after its receipt of a
Mandatory Redemption Notice, then such Investor shall be entitled to the
remedies provided in Article VIII.D of the Certificate of Designation.

(c)     The Company shall furnish to the Initial Investors’ Counsel (as defined
in Section 3(h)), promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company, one copy of the Registration
Statement and any amendment thereto, each preliminary prospectus and prospectus
and each amendment or supplement thereto, and, in the case of the Registration
Statement referred to in Section 2(a), each letter written by or on behalf of
the Company to the SEC or the staff of the SEC (including, without limitation,
any request to accelerate the effectiveness of the Registration Statement or
amendment thereto), and each item of correspondence from the SEC or the staff of
the SEC, in each case relating to the Registration Statement (other than any
portion, if any, thereof which contains information for which the Company has
sought confidential treatment). The Company shall furnish to each Investor whose
Registrable Securities are included in the Registration Statement and the
Initial Investors’ Counsel (i) by the next business day after the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Registration Statement or amendment has been declared
effective, and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as such Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor.

5

--------------------------------------------------------------------------------



(d)     The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as each
Investor who holds Registrable Securities being offered reasonably requests,
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (a) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (b) subject itself to general taxation in any such jurisdiction,
(c) file a general consent to service of process in any such jurisdiction, (d)
provide any undertakings that cause the Company undue expense or burden, or (e)
make any change in its charter or by­laws, which in each case the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its stockholders.

(e)     As promptly as practicable after becoming aware of such event, the
Company shall notify each Investor by telephone and facsimile of the happening
of any event, of which the Company has knowledge, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, use its best efforts promptly to prepare a supplement or
amendment to the Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Investor as such Investor may reasonably request.

(f)     The Company shall use its best efforts (i) to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement
(other than as permitted herein or in the Securities Purchase Agreement), and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest practicable moment (including in each case by amending or supplementing
such Registration Statement) and (ii) to notify each Investor who holds
Registrable Securities being sold of the issuance of such order and the
resolution thereof (and if such Registration Statement is supplemented or
amended, deliver such number of copies of such supplement or amendment to each
Investor as such Investor may reasonably request).

(g)     Delay Periods; Suspension of Sales.

(i)     If, at any time prior to the expiration of the Registration Period (as
defined below), in the good faith reasonable judgment of the Company’s Board of
Directors, the disposition of Registrable Securities would require the premature
disclosure of material non-public information which may reasonably be expected
to have an adverse effect on the Company, then the Company shall not be required
to maintain the effectiveness of or amend or supplement the Registration
Statement for a period (a “Disclosure Delay Period”) expiring upon the earlier
to occur of (i) the date on which such material information is disclosed to the
public or ceases to be material or (ii) subject to Section 3(g)(ii) below, up to
thirty (30) days after the date on which the Company provides a notice to the
Investors under Section 3(e) hereof stating that the failure to disclose such
non-public information causes the prospectus included in the Registration
Statement, as then in effect, to include an untrue statement of a material fact
or to omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (each, a “Disclosure Delay Period
Notice”). For the avoidance of doubt, in no event shall a Disclosure Delay
Period exceed thirty (30) days.

6

--------------------------------------------------------------------------------



(ii)     The Company will give prompt written notice, in the manner prescribed
by Section 3(e) hereof, to the Investors of each Disclosure Delay Period. If
practicable, such notice shall estimate the duration of such Disclosure Delay
Period. Each Investor agrees that, upon receipt of a Disclosure Delay Period
Notice prior to the Investor’s disposition of all such Registrable Securities,
Investor will forthwith discontinue the disposition of such Registrable
Securities pursuant to the Registration Statement, and will not deliver any
prospectus forming a part thereof in connection with any sale of such
Registrable Securities until the expiration of such Disclosure Delay Period. In
addition, the provisions of Section 2(b) hereof shall not apply to the
Disclosure Delay Periods. Notwithstanding anything in this Section 3 to the
contrary, the Company shall not deliver more than two (2) Disclosure Delay
Period Notices in any one (1) year period and there shall not be more than an
aggregate of sixty (60) calendar days in any twelve (12) month period during
which the Company is in a Disclosure Delay Period nor more than an aggregate of
thirty (30) calendar days in any ninety (90) calendar day period during which
the Company is in a Disclosure Delay Period.

(h)     The Company shall permit a single firm of counsel designated by the
Initial Investors to review the Registration Statement and all amendments and
supplements thereto a reasonable period of time prior to its filing with the
SEC, and not file any document in a form to which such counsel reasonably
objects.

(i)     The Company shall make generally available to its security holders as
soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement which compliance will
be met through the Company’s filing, on an appropriate form, the appropriate
report of the Company as required by the Securities Exchange Act of 1934, as
amended.

(j)     The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this or any other agreement, or (v) such Investor consents to the form and
content of any such disclosure. The Company agrees that it shall, upon learning
that disclosure of such information concerning an Investor is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to such Investor prior to making such disclosure, and allow
the Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

7

--------------------------------------------------------------------------------



(k)     The Company shall have filed a Notification Form: Listing of Additional
Shares with respect to the Common Shares and the Warrant Shares with the Nasdaq
National Market (“NNM”) on or before the Closing (as defined in the Securities
Purchase Agreement). The Company will use its best efforts to continue the
listing and trading of its Common Stock on the NNM, the NYSE, the AMEX or the
SmallCap and will comply in all material respects with the reporting, filing and
other obligations under the bylaws or rules of the NASD and such exchanges, as
applicable. The Company shall promptly provide to each holder of Preferred
Shares and/or Warrants copies of any notices it receives regarding the continued
eligibility of the Common Stock for trading on the NNM or, if applicable, any
securities exchange or automated quotation system on which securities of the
same class or series issued by the Company are then listed or quoted, if any.

(l)     The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.

(m)     The Company shall cooperate with the Investors who hold Registrable
Securities being offered to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends to the extent permitted by the
Securities Purchase Agreement) representing Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

(n)     At the request of any Investor, the Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

(o)     The Company shall comply with all applicable laws related to a
Registration Statement and offering and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including, without limitation, the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated by the SEC).

(p)     From and after the date of this Agreement, the Company shall not, and
shall not agree to, allow the holders of any securities of the Company to
include any of their securities which are not Registrable Securities in the
Registration Statement under Section 2(a) hereof or any amendment or supplement
thereto under Section 3(b) hereof without the consent of the holders of a
majority in interest of the Registrable Securities (other than as set forth in
the Schedule of Exceptions to the Securities Purchase Agreement).

8

--------------------------------------------------------------------------------



4.     OBLIGATIONS OF THE INVESTORS. In connection with the registration of the
Registrable Securities, the Investors shall have the following obligations:

(a)     It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five trading days
prior to the first anticipated filing date of the Registration Statement, the
Company shall notify each Investor of the information the Company requires from
each such Investor.

(b)     Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

(c)     Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(e), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) and, if so directed by the Company, such
Investor shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in such
Investor’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. Notwithstanding anything to the
contrary, subject to compliance with applicable laws, the Company shall cause
the transfer agent for the Registrable Securities to deliver unlegended shares
of Common Stock to a transfer ee of an Investor in accordance with the terms of
the Certificate of Designation and Warrants in connection with any sale of
Registrable Securities with respect to which such Investor has entered into a
contract for sale prior to receipt of such notice and for which such Investor
has not yet settled.

5.     EXPENSES OF REGISTRATION. All reasonable expenses incurred by the Company
or the Investors (but only for reasonable attorney’s fees of one counsel for the
Investors) in connection with registrations, filings or qualifications pursuant
to Sections 2 and 3 above, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, the fees and
disbursements of counsel for the Company, and the fees and disbursements of one
counsel selected by the Investors, shall be borne by the Company. The Investors
shall be responsible for paying the underwriting commissions or brokerage fees
and taxes of any kind (including, without limitation, transfer taxes) applicable
to any disposition, sale or transfer of Registrable Securities.

6.     INDEMNIFICATION. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

9

--------------------------------------------------------------------------------



(a)     To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) each Investor who holds such Registrable Securities, and
(ii) the directors, officers, partners, members, employees and agents of such
Investor and each person who controls any Investor within the meaning of Section
15 of the Securities Act or Section 20 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), if any, (each, an “Indemnified Person”),
against any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statemen t or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being, co
llectively, “Violations”). Subject to the restrictions set forth in Section 6(c)
with respect to the number of legal counsel, the Company shall reimburse the
Investors and each other Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in the Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be unr
easonably withheld; and (iii) with respect to any preliminary prospectus, shall
not inure to the benefit of any Indemnified Person if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented, if such
corrected prospectus was timely made available by the Company pursuant to
Section 3(c) hereof, and the Indemnified Person was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a Violation
and such Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9 hereof.

10

--------------------------------------------------------------------------------



(b)     In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, its employees, agents and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any other stockholder selling securities
pursuant to the Registration Statement or any of its directors or officers or
any person who controls such stockholder within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim ar ises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement; and subject to
Section 6(c) such Investor will reimburse any legal or other expenses (promptly
as such expenses are incurred and are due and payable) reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Agreement (including this Section 6(b) and Section 7) for only
that amount as does not exceed the net proceeds actually received by such
Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9 hereof. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

(c)     Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fee s and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party which are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for the Indemnified Persons or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by Investor s
holding a majority-in-interest of the Registrable Securities included in the
Registration Statement to which the Claim relates (with the approval of the
Initial Investors if it holds Registrable Securities included in such
Registration Statement), if the Investors are entitled to indemnification
hereunder, or by the Company, if the Company is entitled to indemnification
hereunder, as applicable. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action. The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

11

--------------------------------------------------------------------------------



7.     CONTRIBUTION. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the Indemnified Person or Indemnified Party, as the case may be, on the other
hand, with respect to the Violation giving rise to the applicable Claim;
provided, however, that (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6, (ii) no person guilty of fraudulent
misrepresentation (within the meaning of Section 12(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fra udulent misrepresentation, and (iii) contribution
(together with any indemnification or other obligations under this Agreement) by
any seller of Registrable Securities shall be limited in amount to the net
amount of proceeds received by such seller from the sale of such Registrable
Securities.

8.     REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to:

(i)     file with the SEC in a timely manner and make and keep available all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements (it
being understood that nothing herein shall limit the Company’s obligations under
Section 4(c) of the Securities Purchase Agreement) and the filing and
availability of such reports and other documents is required for the applicable
provisions of Rule 144; and

(ii)     furnish to each Investor so long as such Investor owns shares of
Preferred Stock, Warrants or Registrable Securities, promptly upon request, (i)
a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
under Rule 144 without registration.

12

--------------------------------------------------------------------------------



9.     ASSIGNMENT OF REGISTRATION RIGHTS. The rights of the Investors hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, shall be automatically assignable by each Investor to any
transferee of all or any portion of the shares of Preferred Stock, the Warrants
or the Registrable Securities if: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (a) the name and address of such transferee or assignee,
and (b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (iv)
the transferee or assignee agrees in writing for the benefit of the Company to
be bound by all of the provisions contained herein, and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement, the Certificate of Designation for the Preferred Stock and
the Warrants, as applicable, provided however, that the rights of any Investor
hereunder may not be assigned to direct competitors of the Company or persons or
entities that have announced plans to compete directly with the Company. In
addition, and notwithstanding anything to the contrary contained in this
Agreement, the Securities Purchase Agreement, the Certificate of Designation or
the Warrants, the Securities (as defined in the Securities Purchase Agreement)
may be pledged, and all rights of the Investors under this Agreement or any
other agreement or document related to the transactions contemplated hereby may
be assigned, without further consent of the Company, to a bona fide pledgee in
connection with an Investor’s margin or brokerage account, provided such pledge
is consistent with applicable laws, rules and regulations, including those
promulgated under the Securities Act.

10.     AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, and Investors who hold more than fifty percent
(50%) of the Registrable Securities or, in the case of a waiver, with the
written consent of the party charged with the enforcement of any such provision;
provided, however, that no consideration shall be paid to an Investor by the
Company in connection with an amendment hereto unless each Investor similarly
affected by such amendment receives a pro-rata amount of consideration from the
Company. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.

11.     MISCELLANEOUS.

(a)     A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

13

--------------------------------------------------------------------------------



(b)     Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested), or by a nationally recognized overnight delivery service, or
delivered personally or by courier or by confirmed telecopy, and shall be
effective five (5) days after being placed in the mail, if mailed certified or
registered mailed, or one (1) day after being delivered to the nationally
recognized overnight delivery service, if delivered in such manner, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company:

Orchid BioSciences, Inc.
4390 US Route One North
Princeton, NJ 08540
Telephone: (609) 750-2200
Fax: (609) 750-6400
Attn: Chief Financial Officer

with a copy simultaneously transmitted by like means to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Telephone: (617) 542-6000
Fax: (617) 542-2241
Attn: John J. Cheney, III, Esq.

and if to any Investor, at such address as such Investor shall have provided in
writing to the Company, or at such other address as each such party furnishes by
notice given in accordance with this Section 11(b).

(c)     Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

(d)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in the State of Delaware. Each of the Company and the Investor irrevocably
consents to the jurisdiction of the United States federal courts and the state
courts located in the State of Delaware in any suit or proceeding based on or
arising under this Agreement and irrevocably agrees that all claims in respect
of such suit or proceeding may be determined in such courts. Each of the Company
and the Investor irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Each of the Company and the Investor
further agrees that service of process mailed by first class mail shall be
deemed in every respect effective service of process in any such suit or
proceeding. Nothing herein shall affect the Company’s or the Investors’ right to
serve process in any o ther manner permitted by law. Each of the Company and the
Investor agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

14

--------------------------------------------------------------------------------



(e)     This Agreement, the Securities Purchase Agreement (including all
schedules and exhibits thereto) and the Warrants constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, the
Securities Purchase Agreement and the Warrants supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(f)     Subject to the requirements of Section 9 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

(g)     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(h)     This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

(i)     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j)     All consents, approvals and other determinations to be made by the
Investors pursuant to this Agreement shall be made by the Investors holding a
majority in interest of the outstanding Registrable Securities (determined as if
all shares of Preferred Stock and Warrants then outstanding had been converted
into or exercised for Registrable Securities) held by all Investors.

(k)     The initial number of Registrable Securities included on any
Registration Statement and each increase to the number of Registrable Securities
included thereon shall be allocated pro rata among the Investors based on the
number of Registrable Securities held by each Investor at the time of such
establishment or increase, as the case may be. In the event an Investor shall
sell or otherwise transfer any of such holder’s Registrable Securities, each
transferee shall be allocated a pro rata portion of the number of Registrable
Securities included on a Registration Statement for such transferor. Any shares
of Common Stock included on a Registration Statement and which remain allocated
to any person or entity which does not hold any Registrable Securities shall be
allocated to the remaining Investors, pro rata based on the number of shares of
Registrable Securities then held by such Investors. For the avoidance of doubt,
the number of Registrable Secu rities held by any Investor shall be determined
as if all shares of Preferred Stock and Warrants then outstanding were converted
into or exercised for Registrable Securities.

(l)     Each party to this Agreement has participated in the negotiation and
drafting of this Agreement. As such, the language used herein shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party to this
Agreement.

15

--------------------------------------------------------------------------------



(m)     For purposes of this Agreement, the term “business day” means any day
other than a Saturday or Sunday or a day on which banking institutions in the
State of New York are authorized or obligated by law, regulation or executive
order to close, and the term “trading day” means any day on which NNM, or if the
Common Stock is not then traded on NNM the principal securities exchange or
trading market where the Common Stock is then listed or traded, is open for
trading.

[Remainder of page left blank.]

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

ORCHID BIOSCIENCES, INC.       By: /s/ Andrew P. Savadelis    

--------------------------------------------------------------------------------

  Name:  Andrew P. Savadelis Its:  Sr. Vice President, Finance & Chief Financial
Officer       INITIAL INVESTORS:       SDS MERCHANT FUND, LP       By: /s/ Steve
Derby    

--------------------------------------------------------------------------------

  Name:  Steve Derby   Title:  Managing Member         BAYSTAR CAPITAL II, L.P.
        By: /s/ Steve Derby    

--------------------------------------------------------------------------------

  Name:  Steve Derby   Title:  Portfolio Manager         DMG LEGACY FUND LLC    
  By: /s/ Thomas McAuley    

--------------------------------------------------------------------------------

  Name:  Thomas McAuley   Title:  Chief Investment Officer         DMG LEGACY
INSTITUTIONAL FUND LLC       By: /s/ Thomas McAuley    

--------------------------------------------------------------------------------

  Name:  Thomas McAuley   Title:  Chief Investment Officer         DMG LEGACY
INTERNATIONAL LTD.       By: /s/ Thomas McAuley    

--------------------------------------------------------------------------------

  Name:  Thomas McAuley   Title:  Chief Investment Officer  

17

--------------------------------------------------------------------------------